Judgment unanimously affirmed. Memorandum: Defendant contends that the trial court’s charge on circumstantial evidence was insufficient. No *1194objection was made by defense counsel to the charge; therefore, that contention is not preserved for our review (see, CPL 470.05 [2]; People v Ford, 66 NY2d 428, 441; People v Thomas, 50 NY2d 467, 471) and we decline to reach the issue as a matter of discretion in the interest of justice. Although the trial court’s circumstantial evidence charge could have been more precisely phrased, it adequately informed the jury of the correct rule to apply in reaching its verdict (see, People v Canty, 60 NY2d 830, 832; People v Blackshear, 112 AD2d 1044, lv denied 66 NY2d 917).
We have reviewed defendant’s remaining contention and find it to be without merit. (Appeal from judgment of Supreme Court, Onondaga County, Gorman, J.—burglary, third degree.) Present—Denman, J. P., Green, Pine, Balio and Lawton, JJ.